IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-64,504-01


FREDRICK LEON RANSON, Relator

v.


JUDGE, 185TH DISTRICT COURT, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NUMBERS 671477-A, 671478-A, AND 671479-A
IN THE 185TH DISTRICT COURT OF HARRIS COUNTY


 The order was delivered per curiam.


O R D E R



	This is an original application for a writ of mandamus.  Relator contends he filed
applications for writs of habeas corpus in the 185th District Court in cause numbers
671477-A, 671478-A, and 671479-A 0877913-D, but more than thirty-five days have
elapsed and the application has not been forwarded to the Court of Criminal Appeals. 
Relator also contends that the trial court entered orders designating issues prior to July 21,
2005, and so more than one hundred eighty (180) days have elapsed since the orders were
entered.
	It is the Court's opinion that additional information is required before a decision
can be reached on the motion for leave to file the instant action.  The Respondent, Judge
of the 185th District Court of Harris County, is ordered to file with this Court within thirty
(30) days a response by having the district clerk submit the records on such habeas corpus
applications or by setting out the reasons that findings have not been made in the period
since the orders designating issues were entered.  This application for writ of mandamus
is held in abeyance pending compliance with this order.
	IT IS SO ORDERED this the 10TH day of May, 2006.

DO NOT PUBLISH